—Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered July 12, 2001, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant pleaded guilty to the crime of criminal sale of a controlled substance in the third degree and was sentenced as a second felony offender to the agreed-upon sentence of 4V2 to 9 years. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no non-frivolous issues that can be raised on appeal. Upon our review of the record, defense counsel’s brief and defendant’s pro se submissions, we agree. Defendant entered a knowing, voluntary and intelligent plea of guilty and was sentenced in accordance with the plea agreement to the minimum sentence permissible by statute. The judgment is, accordingly, affirmed, and defense counsel’s application for leave to withdraw is *700granted (see People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650; see generally People v Stokes, 95 NY2d 633).
Mercure, J.P., Peters, Spain, Carpinello and Rose, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.